Judgment, Supreme Court, Bronx County (Robert Seewald, J.), rendered February 20, 1991, convicting defendant, after a jury trial, of criminal possession of stolen property in the third degree, and sentencing him, as a second felony offender, to a term of of 3 to 6 years, unanimously affirmed.
*362Defendant’s claims that the prosecutor’s cross-examination of him and summation deprived him of a fair trial are unpreserved, and, in any event, without merit. The prosecutor’s cross-examination into significant omissions in defendant’s statement to the police was proper (People v Savage, 50 NY2d 673, 678).
The prosecutor’s comments concerning defendant’s friend Danny were proper because rooted in the evidence and related to the prosecutor’s reasonable argument that defendant’s testimony regarding Danny was not credible. Nor did the prosecutor make himself an unsworn witness when he commented on police credibility, and his passing reference to pedestrians crossing the street was innocuous. Concur—Murphy, P. J., Ellerin, Kupferman, Kassal and Rubin, JJ.